PER CURIAM.
The defendant’s concession at the charge conference that the offense for which he was convicted was a lesser-included offense of the offense charged waived his right to assert on appeal that the jury should not have been instructed on the lesser-included offense, and his objection on the completely separate and totally unmeritorious ground that the trial court is not empowered to instruct on any lesser-included offenses unless requested by the defendant hardly preserves the point for our review. State v. Washington, 268 So.2d 901 (Fla.1972); Courson v. State, 414 So.2d 207 (Fla. 3d DCA 1982).
Affirmed.